185 F.2d 239
Walter Francis John SHELLEY, Petitioner,v.RAILROAD RETIREMENT BOARD, Respondent.
No. 12411.
United States Court of Appeals Ninth Circuit.
November 9, 1950.

Charles E. McGinnis, Los Angeles, Cal., for petitioner.
Myles F. Gibbons Gen. Coun., David B. Schreiber, Associate Gen. Coun., Chicago, Ill. (Louis Turner, Ben Diamond, Attorneys, R. R., Ret. Bd., Chicago, Ill., of counsel), for respondent.
Before STEPHENS, BONE and ORR, Circuit Judges.
PER CURIAM.


1
It appearing that the petition for review in this case is based upon a decision of an intermediate administrative body entitled Appeals Council and not upon an order of the United States Railroad Retirement Board which is an independent agency in the executive branch of the United States Government, Section 10(a) Railroad Retirement Act 1937, 50 Stat. 314, 45 U.S.C.A. § 228j(a), and it further appearing that review can be had only from a decision of the Board the proceeding must be and is dismissed.


2
Petition dismissed.